Citation Nr: 1739328	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-89 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the right foot.

4.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the left foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include consideration of Special Monthly Compensation (SMC).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1952 to September 1954.  His awards and decorations include the Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2016, the Board remanded the case for a video conference hearing before the Board.  In June 2017, the Veteran testified at a video conference hearing before the undersigned.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  From August 23, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity has been manifested, at worst, by severe incomplete paralysis.

2.  From August 23, 2013, the Veteran's service-connected peripheral neuropathy of the left lower extremity has been manifested, at worst, by severe incomplete paralysis.

3.  For the entire rating period on appeal, the Veteran's service-connected residuals of cold injury of the right foot is assigned at 30 percent, the maximum rating authorized under Diagnostic Code 7122.

4.  For the entire rating period on appeal, the Veteran's service-connected residuals of cold injury of the left foot is assigned at 30 percent, the maximum schedular rating authorized under Diagnostic Code 7122.

5.  For the entire rating period on appeal, the Veteran's combined schedular rating is 100 percent disabling and no service-connected disability has been rated at 100 percent disabling.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 60 percent, and no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520 (2016).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 60 percent, and no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8520.

3.  The criteria for entitlement to a rating in excess of 30 percent for residuals of cold injury of the right foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7122 (2016).

4.  The criteria for entitlement to a rating in excess of 30 percent for residuals of cold injury of the left foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7122.

5.  The criteria for entitlement to TDIU, to include consideration of SMC at the housebound rate, have not been met.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. §§ 4.16, 4.25, 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected peripheral neuropathy of the bilateral lower extremities in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Peripheral Neuropathy of the Bilateral Lower Extremities

In a January 2008 VA rating decision, service connection for peripheral neuropathy of the bilateral lower extremities was granted as secondary to service-connected residuals of cold injury of both feet.  The Veteran was assigned 10 percent disability ratings effective for the entire rating period from August 6, 2007.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  In a December 2011 VA rating decision, the RO increased the disability rating to 40 percent effective for the entire rating period from September 15, 2011.  Id.

The Board considers whether ratings in excess of 40 percent for peripheral neuropathy of the bilateral lower extremities are warranted at any time since or within one year prior to the date of claim on August 23, 2013.

Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating, the maximum available, is warranted for complete paralysis.  38 C.F.R. § 4.124a.

At the outset, the Board notes that the evidentiary record, within one year prior to the date of claim on August 23, 2013, is silent for any worsened symptomatology to warrant a higher rating.

At the October 2013 VA examination for peripheral nerves conditions, the Veteran reported increased weakness in the distal lower extremities.  Upon clinical evaluation, he demonstrated moderate constant pain, paresthesias and/or dysesthesias in the bilateral lower extremities, moderate numbness in the right lower extremity, and mild numbness in the left lower extremity.  There were positive findings of decreased sensation in both lower legs/ankles, trophic changes characterized by bilateral loss of hair and smooth skin from mid tibias distally, and incomplete paralysis of the bilateral sciatic nerves.  The VA examiner also noted the presence of bilateral muscle atrophy measured at 43 centimeters in the mid thighs and 32 centimeters in the calves.

At the June 2017 Board hearing, the Veteran reiterated worsened symptomatology of the service-connected peripheral neuropathy of the bilateral lower extremities, to include numbness, constant pain, weakness, use of a walker to prevent falling, difficulty standing up and sitting down, decreased ability to complete daily activities, and continuous treatment.

Review of the evidentiary record discussed above shows the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities have been manifested by, at worst, by severe incomplete paralysis for the entire rating period.  As such, ratings of 60 percent, and no higher, are warranted since August 23, 2013.  The evidence of record does not demonstrate that the Veteran has complete paralysis, including when the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened (or very rarely) lost.  At his VA examination, strength testing was normal.  He was able to move the muscles below his knee, and the examiner specifically noted incomplete paralysis, rather than complete paralysis.  It was noted that he used assistive devices for his degenerative joint disease.  

Residuals of Cold Injury of both Feet

In an April 2006 VA rating decision, service connection for residuals of cold injury of both feet was granted because the disability was deemed to be directly related to his military service, to include treatment for frostbitten large toes of each foot in 1953.  The Veteran was assigned 20 percent disability ratings effective for the entire rating period from August 18, 2005.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  In an April 2007 VA rating decision, the RO increased the disability rating to 30 percent effective for the entire rating period from August 18, 2005.  Id.  In August 2013, the Veteran requested a higher rating for these service-connected residuals.

For the entire rating period on appeal, the Veteran's service-connected residuals of cold injury of the right and left feet have been assigned at 30 percent, the maximum rating authorized under Diagnostic Code 7122.  See 38 C.F.R. § 4.104.  Under Diagnostic Code 7122, a 30 percent rating is warranted for arthralgia or other pain, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

The Board considers whether extraschedular evaluations under 38 C.F.R. § 3.321 (b)(1) are warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected residuals of cold injury of the right and left feet are not adequately contemplated by the schedular rating criteria.  In fact, he most recently reiterated at the June 2017 Board hearing to having associated symptoms of numbness, tingling, and pain, which are contemplated in the assigned rating criteria.  The Board acknowledges that in a May 2016 statement, the Veteran's representative asserted that an extraschedular rating was warranted for residuals of cold injuries, and specifically noted that the October 2013 VA examination reflected absent sensation in the Veteran's feet and toes, with moderate numbness; cold sensitivity, arthralgia, nail abnormalities, and x-ray abnormalities of the feet.  These symptoms are explicitly contemplated by Diagnostic Code 7122.  No additional symptoms of the cold injury outside of those discussed during the examination.  Further, the Veteran's peripheral neuropathy symptoms are contemplated by separately assigned ratings under Diagnostic Code 8520 for each lower extremity.  As a result, any further discussion of whether an extraschedular rating must be considered is not necessary.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to the service-connected peripheral neuropathy of the bilateral lower extremities and residuals of cold injury of the right and left feet.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of these service-connected disabilities according to the appropriate Diagnostic Code and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the schedular ratings for the service-connected disabilities on appeal have been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

TDIU, to Include SMC

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

SMC is payable at the housebound rate where the Veteran has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, subsection 1114(s) benefits are not available to a veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  That said, TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  

From August 23, 2013, the Veteran has been service-connected for peripheral neuropathy of the right lower extremity at 60 percent disabling, peripheral neuropathy of the left lower extremity at 60 percent disabling, residuals of cold injury of the right foot at 30 percent disabling, residuals of cold injury of the left foot at 30 percent disabling, tinnitus at 10 percent disabling, and bilateral hearing loss at 0 percent disabling.  The combined disability evaluation is 100 percent for the entire rating period from August 23, 2013).  The evidence does not show, nor does the Veteran assert, that any one of his service-connected disabilities, by itself, renders him unemployable for the purposes of a TDIU constituting a 100 percent disability rating for the purposes of considering SMC under section 1114(s).  At his June 2017 hearing, the Veteran testified that his service-connected disabilities, in general, precluded employment.  Moreover, no service-connected disability has been rated at 100 percent disabling at any time during the appeal period; therefore, consideration of SMC at the housebound rate is not warranted in this case.


ORDER

A rating of 60 percent, and no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating of 60 percent, and no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating in excess of 30 percent for residuals of cold injury of the right foot is denied.

A rating in excess of 30 percent for residuals of cold injury of the left foot is denied.

Entitlement to a TDIU, to include consideration of SMC, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


